                                                                  FILED IN THE
                                                              U.S. DISTRICT COURT
 1                                                      EASTERN DISTRICT OF WASHINGTON




 2                                                       Feb 06, 2019
                                                             SEAN F. MCAVOY, CLERK


 3

 4

 5                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WASHINGTON
 6

 7
     CHS INC, a Minnesota cooperative
 8   corporation,                          NO: 2:17-CV-197-RMP

 9               Third Party Plaintiff,
                                           ORDER OF DISMISSAL WITHOUT
10        v.                               PREJUDICE FOR FAILURE TO
                                           PROSECUTE
11   JORDAN BAKER and JANE
     BAKER,
12
               Third Party Defendants.
13

14   CHS INC, a Minnesota cooperative
     corporation,
15
                        Cross Claimant,
16
     LEON R. BAKER; LESLIE N.
17   BAKER; LORI J. BAKER; LEON R.
     BAKER FARMS, LLC; JAMES
18   LEON BAKER; REID T. BAKER;
     and LORRAINE BAKER,
19
                       Cross Defendants.
20

21

     ORDER OF DISMISSAL WITHOUT PREJUDICE FOR FAILURE TO
     PROSECUTE ~ 1
 1         On August 17, 2018, the Court entered an Order Granting Plaintiff Keystone

 2   National Bank’s Motions for Summary Judgment, ECF No. 62, leaving CHS, Inc. as

 3   the Third-Party Plaintiff/Cross Claimant in this matter. A five (5) day jury trial is

 4   scheduling to commence on February 25, 2019, with a pretrial conference scheduled

 5   for February 12, 2019.

 6         In early October 2018, Third-Party Plaintiff/Cross Claimant CHS Inc.

 7   indicated via email with the Court that this matter would be resolved by late

 8   October 2018. However, because there has been no further communication from

 9   CHS, the Court entered an Order to File Status Report on January 23, ECF No. 27,

10   directing Third-Party Plaintiff/Cross Claimant CHS, Inc. to file a written status

11   report, within ten days, regarding whether it is anticipated that this case will

12   proceed to trial. As of today’s date, nothing further has been filed, nor has there

13   been any further communication with the Court from the parties.

14         If a litigant fails to prosecute its crossclaims, the Court may dismiss those

15   claims. Fed. R. Civ. P. 41(b); 41(c). Dismissal for failure to prosecute is within

16   the discretion of the district court. Lal v. California, 610 F.3d 518, 523 (9th Cir.

17   2010).

18         Accordingly, IT IS HEREBY ORDERED:

19         1. Third-Party Plaintiff/Cross Claimant CHS Inc claims are dismissed

20             without prejudice and without costs to any party for failure to prosecute the

21             case.

     ORDER OF DISMISSAL WITHOUT PREJUDICE FOR FAILURE TO
     PROSECUTE ~ 2
 1         2. All pending motions, if any, are DENIED AS MOOT.

 2         3. All scheduled court hearings, if any, are STRICKEN.

 3         IT IS SO ORDERED. The District Court Clerk is directed to enter this

 4   Order, provide copies to counsel, and close this case.

 5         DATED February 6, 2019.

 6
                                                 s/ Rosanna Malouf Peterson
 7                                           ROSANNA MALOUF PETERSON
                                                United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

     ORDER OF DISMISSAL WITHOUT PREJUDICE FOR FAILURE TO
     PROSECUTE ~ 3
